Title: To Alexander Hamilton from George Washington, 20 May 1791
From: Washington, George
To: Hamilton, Alexander


Augusta [Georgia] May 20 1791.
Sir
While at Charleston I appointed Robert Cochran of that place to command the revenue cutter for the station of South Carolina, & empowered him, with the approbation of the Governor & general Moultrie, to appoint his mates.
I have appointed John Howell Commander—Hendricks Fisher, first mate, and John Wood second mate of the revenue cutter to be stationed on the coast of Georgia. You will transmit the commissions and your instructions to these Gentlemen.
I am, Sir,   Your most Obedt. Servt.
G: Washington
